In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-05-00146-CV
______________________________


 
IN THE INTEREST OF K.D.W., A CHILD


                                              

On Appeal from the 102nd Judicial District Court
Bowie County, Texas
Trial Court No. 04S0205-102


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Ross


MEMORANDUM OPINION

          Antwan M. Ware filed a notice of appeal December 21, 2005.  The district clerk's
office informed Ware of the cost of the clerk's record and that the clerk's record would be
filed when Ware made arrangements for the payment of such record or established that
he was entitled to appeal without paying the fee.  See Tex. R. App. P. 35.3(a)(2).  Soon
thereafter, the Clerk of this Court informed Ware by letter that he was to complete and
return a docketing statement on or before January 5, 2006.  See Tex. R. App. P. 32.1.
          Having received no other correspondence from Ware, the Clerk of this Court sent
Ware a letter dated February 15, 2006, in which Ware was warned that his appeal would
be subject to dismissal for want of prosecution if he did not respond by showing good
cause for continuing his appeal.  See Tex. R. App. P. 42.3(b), (c).  Since that time, Ware
still has not contacted this Court with any explanation for his failure to comply with the
various Texas Rules of Appellate Procedure.
          Accordingly, we dismiss Ware's appeal for want of prosecution.
 
 
                                                                Donald R. Ross
                                                                Justice
 
Date Submitted:      March 27, 2006
Date Decided:         March 28, 2006

#160;    December 13, 2004
Date Decided:         December 14, 2004